Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/11/2022.  Claims 1-6, 12-18, and 25-31 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the claims.

Claim Rejections – 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-6, 12-14, 16-18, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US PGPub 2016/0073004) [hereafter Nakano].

5.	As to claim 1, Nakano discloses a video processing method (operational methods as shown in Figures 5-7 that are executed by detection apparatus 1 shown in Figures 1-2), comprising: obtaining, by a terminal device (detection apparatus 1), scene description information (object, color, and facial image information and input words/terms from a user) of a target shooting scene, the scene description information including feature description information (object, color, and facial image information and input words/terms from a user) of a shot object (objects OB) in the target shooting scene; obtaining, by the terminal device, through matching based on the feature description information of the shot object in the scene description information, a target video processing package (specific detection processing performed by detection section 108 and automatic focusing/white balance/exposure and repositioning of a subject within the captured image and generating a focusing frame in the captured video) that corresponds to the target shooting scene and includes at least one video processing manner (video processing operations 108a-108f and automatic focusing on a specific object) for processing a target video captured of the target shooting scene; and processing, by the terminal device, the captured target video based on the target video processing package (Paragraphs 0034, 0038, 0056, 0058-0059, 0064-0065, 0067-0070, 0079, 0098, 0100, 0106-0112, 0116-0120, 0127, 0138, 0144, 0206-0207).

6.	As to claim 2, Nakano discloses performing word vector representation on the scene description information, to obtain a video content feature variable (attribute); inputting the video content feature variable into a pre-established package recommendation model (selection section 106) for performing package matching, to obtain at least one recommended video processing package matching the scene description information; and determining the target video processing package based on the at least one recommended video processing package (Paragraphs 0064-0065, 0067, 0069, 0071-0087, 0115-0120).

7.	As to claim 3, Nakano discloses determining a video processing package with the highest usage frequency in the at least one recommended video processing package as the target video processing package; or determining a video processing package having a maximum similarity with a priority video processing package in the at least one recommended video processing package as the target video processing package, the priority video processing package being a video processing package that is obtained through matching according to user attribute information (Paragraphs 0096, 0123, 0127-0129, 0135, 0138, 0144).

8.	As to claim 5, Nakano discloses inputting the scene description information into a preset set of correspondences between scenes and video processing packages for performing a matching search, to obtain a video processing package having the highest matching degree with the scene description information, each of the video processing packages including different filter and effect combinations (focusing/white balancing/exposure of subject and placement of focusing frame and subject within captured video); and determining the video processing package having the highest matching degree with the scene description information as the target video processing package (0079-0086, 0117-0119, 0206-0207).

9.	As to claim 6, Nakano discloses determining separately target video processing packages before and after the shot object changes when the scene description information indicates that a shot object in the target shooting scene changes (different object becomes intent form focusing); and the processing based on the target video processing package, a target video obtained by shooting the target shooting scene further comprises: processing separately a video obtained through shooting by using the corresponding target video processing packages before and after the shot object changes (Paragraphs 0134-0135, 0199-0201).

10.	As to claims 12-14, 16-17, 25-26, the Nakano reference discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1-3 and 5-6.

11.	As to claim 18, Nakano discloses obtain a preview video of the target shooting scene, or obtain the target video actually shot in the target shooting scene; perform image recognition on a video sequence frame of the preview video or a video sequence frame of the target video to obtain key feature information of each frame, the key feature information being feature information of a shot object occupying a largest area and/or visually presented in the foremost location in each frame; and determine the scene description information according to key feature information of all frames (Paragraphs 0034, 0056, 0058-0059, 0110-0111, 0195-0200).

12.	As to claim 27, the Nakano reference discloses all claimed subject matter as explained above with respect to the comments/citations of claim 5.

13.	As to claim 28, Nakano discloses obtaining the target video processing package by a video application that is installed on the terminal device and downloaded from a first server (Paragraph 0209).

Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claim 29 is rejected under 35 U.S.C 103 as being unpatentable by Nakano (US PGPub 2016/0073004) [hereafter Nakano] in view of Sehn (US PGPub 2016/0006927) [hereafter Sehn].  

16.	As to claim 29, the Nakano reference discloses capturing a target video and processing the captured target video as discussed with respect to claim 1 as well as the subject matter of claim 28, however it is noted that Nakano fails to particularly disclose the video application is configured to upload the one of the captured target video and the processed captured target video to a second server that publishes the processed captured target video.
	On the other hand, Sehn discloses a video application is configured to upload one of the captured target image data and the processed captured target image data to a second server (server 204) that publishes the processed captured target image data (augmented image with filter) (Paragraphs 0013, 0016-0018, 0023-0024). 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include a video application that uploads one of the captured target image data and the processed captured target image data to a second server that publishes the processed captured target image data as taught by Sehn with the operational video processing method taught by Nakano because the cited prior art are directed towards processing methods that apply filters and effects to captured image data to augment the images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling sharing of the processed captured target video data that were enhanced by the selected processing package to remote devices for subsequent display.

17.	Claims 30-31 are rejected under 35 U.S.C 103 as being unpatentable by Nakano (US PGPub 2016/0073004) [hereafter Nakano] in view of Kristensson (US PGPub 2013/0128059) [hereafter Kristensson].  

18.	As to claim 30, Nakano discloses at least one video processing manner and a resulting processed video as discussed in claim 1, however it is noted that Nakano fails to particularly disclose the at least one video processing manner and the scene description information are generated based on a processed video that is generated by another user that is different from a user of the terminal device.
	On the other hand, Kristensson discloses at least one processing manner (photo capture settings and retrieved image information) and scene description information (sensor information) are generated based on a processed image data that is generated by another user that is different from a user of the terminal device (user that previously captured an image at a similar location of a similar subject) (Paragraphs 0021, 0023-0026).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include at least one processing manner and scene description information are generated based on a processed image data that is generated by another user that is different from a user of the terminal device as taught by Kristensson with the video processing method of Nakano because the cited prior art are directed towards processing methods that enhance captured image data based on detected scene description information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of generating enhanced video data based on previously established and highly rated processing operations directly related to the specific scene description information derived from operations of previous users.

19.	As to claim 31, Nakano discloses at least one video processing manner and a resulting processed video as discussed in claim 1, however it is noted that Nakano fails to particularly disclose determining a video processing package of a processed video, generated by a user of another terminal device, as the target video processing package based on scene description information of the processed video and the scene description information of the target shooting scene.
	On the other hand, Kristensson discloses determining a processing package (photo capture settings and retrieved image information) of processed image data, generated by a user of another terminal device (user that previously captured an image at a similar location of a similar subject), as the target processing package based on scene description information (sensor information) of the processed image data and the scene description information (sensor information) of the target shooting scene  (Paragraphs 0021, 0023-0026).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include determining a processing package of processed image data, generated by a user of another terminal device, as the target processing package based on scene description information of the processed image data and the scene description information of the target shooting scene as taught by Kristensson with the video processing method of Nakano because the cited prior art are directed towards processing methods that enhance captured image data based on detected scene description information and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of generating enhanced video data based on previously established and highly rated processing operations directly related to similar scene description information derived from operations of previous users.

Claim Objections
20.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664